DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 06/09/2021 has been accepted and entered. Accordingly, Claims 1, 11, 12 and 21 have been amended. Claims 9, 13-20 and 22 are canceled.
Claims 1-8, 10-12, 21, 23-29 are pending in this application.    
   
Response to Arguments
Applicant’s arguments: see Pages 8 to 13 of the Amendment filed 06/09/2021, with respect to claims 1-8, 10-12, 21, 23-29, in conjunction with amendments “the frequency domain resource range comprises a first frequency domain range for transmitting a reference signal and a second frequency domain range for transmitting data, the reference signal is used for synchronization and radio resource management (RRM) measurement, the granularity information of the time-frequency resource is unchangeable, and the frequency domain resource range is semi-statically adjustable; and transmitting the granularity information of the time-frequency resource and the frequency domain resource range corresponding to the service type, via a Radio Resource Control (RRC) signaling, to a terminal that requests to establish the service bearer, wherein an approximate position of the frequency domain resource range in an entire bandwidth is indicated via the RRC signaling” has been fully considered and are persuasive. Therefore, rejections of claims 1-8, 10-12, 21, 23-29 have been withdrawn.

Allowable Subject Matter
Claims 1-8, 10-12, 21, 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “the frequency domain resource range comprises a first frequency domain range for transmitting a reference signal and a second frequency domain range for transmitting data, the reference signal is used for synchronization and radio resource management (RRM) measurement, the granularity information of the time-frequency resource is unchangeable, and the frequency domain resource range is semi-statically adjustable; and transmitting the granularity information of the time-frequency resource and the frequency domain resource range corresponding to the service type, via a Radio Resource Control (RRC) signaling, to a terminal that requests to establish the service bearer, wherein an approximate position of the frequency domain resource range in an entire bandwidth is indicated via the RRC signaling” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Zhang et al. (U.S. Patent Application No. US 2017/0367003 A1), which is directed to wireless communications system; and teaches that radio resource allocation communication method and radio resource allocation policy; base station is determining  signaling, to the terminal that requests to establish the service bearer DRB; the first indication information is used to indicate an approximate position of the frequency range/ frequency domain resource range DRB in an whole/entire bandwidth via the RRC signaling and, the frequency range is indicated by using the indication information via RRC signaling and, an indication in the RRC connection reconfiguration message is indicating the frequency domain resource range/DRB of an ultra-low latency M2M service according to the LTE technology; and
	Wu et al. (U.S. Patent Application No. US 2017/0078830 A1), which is directed to cellular communications system; and teaches that resource granularity information in time domain and resource granularity information in frequency domain and, dynamically change of resource granularity depends on the channel quality, the data packet size  and the whole status of resource allocation and it could be indicated by a physical layer signaling e.g., an indicator in the DCI and, time-frequency resource blocks of different sizes (e.g., smaller resource granularity and larger data packet size resource 

	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “the frequency domain resource range comprises a first frequency domain range for transmitting a reference signal and a second frequency domain range for transmitting data, the reference signal is used for synchronization and radio resource management (RRM) measurement, the granularity information of the time-frequency resource is unchangeable, and the frequency domain resource range is semi-statically adjustable; and transmitting the granularity information of the time-frequency resource and the frequency domain resource range corresponding to the service type, via a Radio Resource Control (RRC) signaling, to a terminal that requests to establish the service bearer, wherein an approximate position of the frequency domain resource range in an entire bandwidth is indicated via the RRC signaling” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414      


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414